         Case 21-12509-abl        Doc 36     Entered 06/23/21 12:16:05        Page 1 of 2



                                                                       Electronically Filed: June 23, 2021
 1   ANDERSEN LAW FIRM, LTD.
 2   Ryan A. Andersen, Esq.
     Nevada Bar No. 12321Om
 3   Email: ryan@vegaslawfirm.legal
     Valerie Y. Zaidenberg, Esq.
 4   Nevada Bar No. 15839
     Email: valerie@vegaslawfirm.legal
 5   3199 E Warm Springs Rd, Ste 400
 6   Las Vegas, Nevada 89120
     Phone: 702-522-1992
 7   Fax: 702-825-2824

 8   Proposed Counsel for Debtor
 9
                                 UNITED STATES BANKRUPTCY COURT
10
                                           DISTRICT OF NEVADA
11
      In re:                                              Case No.: 21-12509-ABL
12
      LEVEL UP DEVELOPMENTS, LLC,                         Chapter 11 Subchapter V
13

14                                                        STATUS REPORT
                      Debtor.
15
                                                          Hearing Date: July 7, 2021
16
                                                          Hearing Time: 1:30 p.m.
17             LEVEL UP DEVELOPMENTS, LLC., a Nevada limited liability company (“Debtor”), the
18   above-captioned debtor and debtor in possession, by and through its proposed counsel, hereby submits
19   this Status Report as follows:
20             1.    On May 14, 2021, Debtor filed its voluntary petition for relief under Chapter 11
21   Subchapter V of the United States Bankruptcy Code. Under Sections 1107(a) and 1108, Debtor has
22   and continues to operate its business and manage its property as a debtor-in-possession.
23             2.    On May 26, 2021, Debtor filed its application to employ Andersen Law Firm, Ltd. as
24   its bankruptcy reorganization counsel. A hearing on the application has been set for June 30, 2021, at
25   1:30 p.m.
26             3.    Debtor is a full-service marketing agency specializing in web design, digital marketing,
27   and search engine optimization. Debtor employs two full-time employees, works with various thirds-


                                                      1 of 2
         Case 21-12509-abl        Doc 36     Entered 06/23/21 12:16:05         Page 2 of 2




 1   party contractors, and provides service to customers nationwide. Debtor also own real property located

 2   in Ohio.

 3          4.      On May 28, 2021, Debtor filed its Amended Motion for Entry of Order: (1) Authorizing

 4   Debtor to Pay Wages, Salaries, and Other Employee Obligations; and (II) Authorizing and Directing

 5   Financial Institutions to Honor and Process Checks and Transfers Related to Such Obligations. An

 6   order granting the motion was entered on June 3, 2021. ECF No. 31.

 7          5.      Debtor’s 341 Meeting of Creditors was concluded on June 17, 2021.

 8          6.      Debtor anticipates filing an application to employ a realtor to market and sell its real

 9   property located in Tallmadge, Ohio in the coming days.

10          7.      Debtor also anticipates filing its plan within its exclusive period to do so, subject to the

11   Court’s availability to adjudicate any contested valuation motions and whether any negotiations with

12   its secured creditors are delayed. Should the Debtor require more time to file a plan, it does anticipate

13   seeking an extension of the exclusivity period.

14          Dated this 23rd day of June, 2021.
                                                           Respectfully submitted by:
15

16                                                         ANDERSEN LAW FIRM, LTD.

17                                                         By:     /s/ Ryan A. Andersen
                                                                   Ryan A. Andersen, Esq.
18                                                                 Nevada Bar No. 12321
                                                                   Valerie Y. Zaidenberg, Esq.
19
                                                                   Nevada Bar No. 15839
20                                                                 3199 E Warm Springs Rd, Ste 400
                                                                   Las Vegas, Nevada 89120
21
                                                           Proposed Counsel for Debtor
22

23

24

25

26

27


                                                       2 of 2
